Case 1:21-cr-00343-EGS Document 4 Filed 05/06/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 28, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. MAGISTRATE NO. 21-MJ-414
JOVAN ROBINSON, VIOLATIONS:
also known as Javon Robinson, : 21 U.S.C. § 846
: (Conspiracy to Distribute and Possess
Defendant. : With Intent to Distribute Cocaine, Heroin,

and 40 Grams or More of N-phenyl-N-{1-
(2-phenylethy])-4-piperidiny]]
propanamide)

21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
(Unlawful Distribution of
N-phenyl-N-[1-(2-phenylethy])-4-
piperidinyl] propanamide)

21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
(Unlawful Distribution of Cocaine)

21 U.S.C. § 841(a)(1) and § 841(b)(1)(C)
(Unlawful Distribution of Heroin)

FOREFEITURE:
21 U.S.C. §§ 853(a), (p)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

From on or about January 2020, until April 2021, within the District of Columbia and
elsewhere, JOVAN ROBINSON, also known as Javon Robinson, did knowingly and willfully
combine, conspire, confederate and agree together and with other persons both known and
unknown to the Grand Jury, to unlawfully, knowingly and intentionally distribute and possess with
intent to distribute a mixture and substance containing a detectable amount of cocaine, a Schedule

Il narcotic drug controlled substance; a mixture and substance containing a detectable amount of
Case 1:21-cr-00343-EGS Document 4 . Filed 05/06/21 Page 2 of 6

heroin, a Schedule I narcotic drug controlled substance; and a mixture and substance containing a
detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide), a Schedule II
narcotic drug controlled substance, and the amount of said mixture and substance, also known as

fentanyl, was 40 grams or more, in violation of Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(B)(vi).

(Conspiracy to Distribute and Possess With Intent to Distribute Cocaine, Heroin, and

40 Grams or More of N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]] propanamide), in

violation of Title 21, United States Code, Section 846)

COUNT Two

On or about May 21, 2020, within the District of Columbia, JOVAN ROBINSON, also
known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny!]
propenamide), also known as fentanyl a Schedule II narcotic drug controlled substance. |

(Unlawful Distribution of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]

propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(©))

COUNT THREE
On or about August 25, 2020, within the District of Columbia, JOVAN ROBINSON, also
known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of cocaine, a Schedule II narcotic drug controlled

substance.

(Unlawful Distribution of Cocaine, in violation of Title 21, United States Code, Section
841(a)(1) and 841(b)(1)(C))
Case 1:21-cr-00343-EGS Document 4 Filed 05/06/21 Page 3 of 6

COUNT FOUR

On or about August 25, 2020, within the District of Columbia, JOVAN ROBINSON, also

known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture and

substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]}

propenamide), also known as fentanyl, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of N-phenyI!-N-[1-(2-phenylethy])-4-piperidiny]]
propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and

841(6)(1)(C))
COUNT FIVE

On or about September 1, 2020, within the District of Columbia, JOVAN ROBINSON,

also known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture

and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]

propenamide), also known as fentanyl, a Schedule II narcotic drug controlled substance.

(Unlawful Distribution of N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]]
propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C))

COUNT SIX.

‘ On or about September 3, 2020, within the District of Columbia, JOVAN ROBINSON,

also known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture

and substance containing a detectable amount of cocaine, a Schedule I narcotic drug controlled

substance.

(Unlawful Distribution of Cocaine, in violation of Title 21, United States Code, Section
841(a)(1) and 841(b)(1)(C))
Case 1:21-cr-00343-EGS Document 4 Filed 05/06/21 Page 4 of 6

COUNT SEVEN
On or about October 9, 2020, within the District of Columbia, JOVAN ROBINSON, also
known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of. N-phenyl-N-[1-(2-phenylethy!)-4-piperidiny!]
propenamide), also known as fentanyl, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]]

propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C))

COUNT EIGHT
On or about November 3, 2020, within the District of Columbia, JOVAN ROBINSON,
also known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture
and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethy!)-4-piperidiny]]
propenamide), also known as fentanyl, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of N-pheny]-N-[1-(2-phenylethy])-4-piperidiny]]

propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and
8410b)(1)(C))

. COUNT NINE
On or about November 9, 2020, within the District of Columbia, JOVAN ROBINSON,
also known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture
and substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]
propenamide), also known as fentanyl, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of N-phenyl-N-[1-(2-phenylethy!)-4-piperidiny]]

propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C))
Case 1:21-cr-00343-EGS Document 4 Filed 05/06/21 Page 50f6 -

COUNT TEN
On or about December 2, 2020, within the District of Columbia, JOVAN ROBINSON,
also known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture
and substance containing a detectable amount of N-pheny]-N-[1-(2-phenylethyl)-4-piperidiny]]
propenamide), also known as fentanyl, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]]

propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C))

COUNT ELEVEN
On or about January 28, 2021, within the District of Columbia, JOVAN ROBINSON, also
known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of heroin, a Schedule I narcotic drug controlled

substance.

(Unlawful Distribution of Heroin, in violation of Title 21, United States Code, Section
841(a)(1) and 841(b)(1)(C))

COUNT TWELVE
On or about February 25, 2021, within the District of Columbia, JOVAN ROBINSON,
also known as Javon Robinson, did unlawfully, knowingly, and intentionally distribute a mixture
and. substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethy!)-4-piperidiny]]
propenamide), also known as fentanyl, a Schedule II narcotic drug controlled substance.
(Unlawful Distribution of N-pheny]-N-[{1-(2-phenylethy!)-4-piperidiny!]

propenamide), in violation of Title 21, United States Code, Section 841(a)(1) and
841(b)(1)(C))
Case 1:21-cr-00343-EGS Document 4 Filed 05/06/21 Page 6 of 6

FORFEITURE ALLEGATION

1. Upon conviction of the offenses alleged in Counts One through Twelve, the
defendant shall forfeit to the United States, pursuant to Title 21, United. States Code, Section
853(a), any property constituting, or derived from, any proceeds obtained, directly or indirectly as
the result of these offenses; and any property used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of this offense. The United States will also seek
forfeiture money judgment against the defendant equal to the value of any property constituting,
or derived from, any proceeds obtained, directly or indirectly, as the result of these offenses and
any property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of these offenses.

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant: |

(a) cannot be located upon the exercise of due diligence;

(b) _ has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be divided without difficulty;
the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p).

(Criminal Forfeiture, pursuant to Title 21, United States Code, Sections 853(a), (p))

A TRUE BILL:

CMorn ty DP lap / FOREPERSON.

Attorney of the United Stat
and for the District of Columbia.
